Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as a personal washing bar of soap comprising a non-soap synthetic surfactant from 10-60%; optionally from 0 to 50% of a fatty acid soap; 6.8-54% of a water soluble structurant comprising polyalkylene oxide having MW, 1500-10,000; polyethylene oxide polypropylene oxide block copolymers and mixtures thereof; 1 to 5% of a polyalkylene oxide having MW of 50,000-500,000; 0.1 to 4.8% alkali metal isethionate and water from 2.7 to 13.5%.
Claim Rejections - 35 USC § 112

Claims 1, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al (6,057,275).
Fair et al disclose a soap bar composition comprising 10-50 of synthetic surfactants such as anionic, nonionic, zwitterionic and mixtures thereof (coo. 3, lines (10-28). Fair et al further includes a structurant component from 10-40%, having a melting point of from 40 degrees Celsius to 100 degrees Celsius and comprising PEG having MW from 1,500-20,000 (col. 6, lines 1-18) and 1-5% of PEG having a MW of from 50,000 to 500,000 (col. 6, lines 19-24).  Additionally, some polyethylene oxide polypropylene oxide block copolymer may be used in admixtures with the PEG components in part or in all of the structurant component (col. 6, lines 35-43). Examples 6 and 7 show sodium cocoyl isethionate; PEG 8000 and 540, betaine, sodium stearate, sodium isethionate at 2.2% and water at 4%. See claims 1-12.
Fair et al teach each of the claimed components in their requisite proportions except a teaching with sufficient specificity to anticipate. Specifically, a synthetic surfactant, soap, PEG in MW 1,500-10,00o, MW from 50,000 to 500,000, EO/PO block copolymers, water, and an alkali metal isethionate. One skilled in the art would have been motivated to combine each of these ingredients in their requisite proportions as 
With respect to claim 8, Fair et al teach that EO/PO are suggested in admixture PEG in part or in all of the structurant component. One skilled in the art would recognize that “all” of the stucturant being EO/PO as claimed reads on more than 40%.
Claim 1-7, 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (5,985,808) in view of McFann et al (2010/0069277). 
He et al disclose a synthetic bar comprising a soap bar composition comprising 10-70% of a synthetic surfactant such as anionic, nonionic and amphoteric surfactants; 20-85% of a structurant comprising PEG having MW 2,000-25,000 and 1 to 5% of PEG having MW of 50,000 to 500,000; (col. 4, lines 25-55; col. 8, lines 9-31). He teaches that the fatty acid soap component is suggested at levels from 1-15%, water is not over 15% and miscellaneous salts from 0 to 2.9 are taught (see col. 8, lines 48-50; column 9, lines 59-65 and Table 2, A-D).
He et al disclose all of the instantly required except a specific miscellaneous salt of sodium isethionate from 0.1 to 4.8%.
McFann et al disclose a shaped toilet bar comprising non soap anionic surfactants; fatty acid soaps; hydrophobic structurants such as PEG1,500-20,000 and 50,000 to 500,000 (0113-0115 and 0197-0200) and miscellaneous ingredients such as salts including sodium isethionate in amounts from 0.01 or higher (0222).
 It would have been obvious to the skill artisan to include the specific isethionate salt of McFann et al to the compositions of He et al because McFann et al teach ionizing salts such as sodium isethionate in amounts over 0.01% in bar compositions and He et al teach that miscellaneous salts are suggested in bar compositions form 0 to 2.9%. 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Response to Arguments
Applicant's arguments filed 6-21-2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to Fair et al., requires additional ingredients such as benefit agent and a cationic polymer alter the “phase behavior of the sodium isethionate instability is not an issue”.
The examiner contends that applicants’ claims have a transitional phrase of “comprising” which is open to include additional ingredients no recited within the claims. The additional suggestion that Fair et al is not concerned with “instability of the phase behavior sodium isethionate” is considered a conclusory statement that is not founded by criticality. Applicant has not proffered any evidence to the contrary that would support the assertion of the benefit agent and the cationic polymer altering the 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 
Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Applicant argues, in examples 3-4 and comparative examples d-F, that he has unexpectedly found that compositions comprising water, isethionate, polyalkylene glycol within ranges claimed, demonstrate no efflorescence.
The examiner contends that applicant has shown in examples 3-4 embodiments which are narrower in scope with the claimed invention and therefore are not commensurate. The examples 3-4 call out very specific embodiments such as sodium cocoyl isethionate, fatty acids, fatty acid soaps, sodium cocoyl betaine, alkali metal isethionate and water in a very narrow data point. The claims are drawn to a broad non-soap surfactant; with optional fatty acids and/or fatty acid soaps; polyalkylene oxides or polyethylene oxide/polypropylene oxide block copolymers, alkali metal isethionate and water in a range of proportions. The examiner further contends that criticality has not been established, as it relates to ratio of ingredients, a deference to efflorescence as suggested. The range of ingredients coupled with the multiple variable being manipulated does not give way to a clear understanding of the alleged unexpected result being argued by applicant. The claims are not commensurate and the showing in the examples does not compare the closest prior art of record with the commensurate claimed invention. Accordingly, criticality has not been established and the claims remain prima facie obvious in view of teachings of Fair et al.
Applicant similarly argues that Fair et al and He et al contain polyoxyalkylene ethers, which will “definitely” impact water distribution and create a system in which sodium isethionate crystallization is not an issues.
The examiner contends that applicant has not provided any evidence beyond counsel’s conclusory statements which are not supported by affidavit or declaration. Further, the examples relied upon to support applicant’s assertion are not commensurate in scope as claimed as stated above, wherein the ratios and efflorescence allegedly apprise unexpected results are given little patentable weight. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

	The examiner contends that the statements against McFann et al are not supported by affidavit or declaration but attorney’s conclusory statements. Furthermore, applicant’s claims do not call out a viscosity limitation. Accordingly, the final product of McFann et al, and all other prior art cited herein, is in bar form.
	The arguments, as they relate to the comparative examples DEF, allegedly is used support the claim of ionizing salts being misused by McFann et al which results in instabilities in the bar manifested by efflorescence. 
The examiner contends, as stated supra, the example are not commensurate in scope with the claimed invention and furthermore the many variables manipulated in the examples does not suggest a clear indication of the many issues that are purported as being unexpected. Accordingly, the claims remain rejected for reason disclosed therein and McFann et al further teach and suggest the use of applicant’s preferred ionizing salt for the purposed disclosed herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761